Title: From John Adams to J.B. Binon, 7 February 1819
From: Adams, John
To: Binon, J.B.



Dear Sir—
Quincy Feby. 7th: 1819.

I have received your polite favour of the 3d: of this month. I am afraid that you are engaged in speculations that will never be profitable to you. The age of sculpture & painting have not yet arrived in this country and I hope it will not arrive very soon. Artists have done what they pleased with my face & eyes head & shoulders, stature & figure and they have made of them monsters as fit for exhibition as Harlequin or Punch. They may continue to do so as long as they please. I would not give a sixpence for a picture of Raphael or a statue of Phidias. I am confident that you will not find purchasers for your bust & therefore I am sorry that you are engaged in so hopeless a speculation because I believe you to be a great artist & an amiable man.
I am Sir with sincere esteem / your most obedient / humble servant
J Adams